DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11405868. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. receiving a second RRC configuration indicating a first BWP/a second BWP).
Claim 1 of Instant Application
Claim 1 of US 11405868
A method for a User Equipment (UE) for performing a dormant operation, the method comprising: 
A method performed by a User Equipment (UE) for power saving operations, the method comprising: 
receiving, from a Base Station (BS), a Radio Resource Control (RRC) configuration indicating a set of one or more dormancy cell groups, wherein a group of serving cells belongs to a specific dormancy cell group in the set of one or more dormancy cell groups; 
receiving a first Radio Resource Control (RRC) configuration indicating a set of one or more dormancy cell group, a group of serving cells belonging to a first dormancy cell group in the set of one or more dormancy cell groups; 

receiving a second RRC configuration indicating a first Bandwidth Part (BWP), on which the UE is configured with a dormant operation, for a serving cell included in the group of serving cells belonging to the first dormancy cell group, the dormant operation including performing a Channel State Information (CSI) measurement and stopping monitoring a Physical Downlink Control Channel (PDCCH); receiving a third RRC configuration indicating a second BWP, on which the UE is not configured with the dormant operation, for the serving cell;
receiving, from the BS, a signal including a bitmap, each bit of the bitmap being associated with a respective dormancy cell group in the set of one or more dormancy cell groups; and 
receiving a Power Saving Signal (PSS) including a bitmap, each bit in the bitmap associated with one dormancy cell group of the set of one or more dormancy cell groups; and 
switching, based on a bit in the bitmap that is associated with the specific dormancy cell group, active Bandwidth Parts (BWPs) of all serving cells included in the group of serving cells to a dormant BWP or to a non-dormant BWP.
switching, based on a bit in the bitmap that is associated with the first dormancy cell group in the set of one or more dormancy cell groups, active BWPs of all serving cells included in the group of serving cells belonging to the first dormancy cell group to the first BWP or the second BWP.


Allowable Subject Matter
Claims 1-20 would be allowable if the terminal disclaimer (for 11405868) is timely filed to overcome the rejection based on nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in the record (in particular, US Pub. 2021/0021397 to Kim et al. (hereinafter “Kim”)) does not disclose, with respect to claim 1, switching, based on a bit in the bitmap that is associated with the specific dormancy cell group, active Bandwidth Parts (BWPs) of all serving cells included in the group of serving cells to a dormant BWP or to a non-dormant BWP as claimed.  Rather, Kim teaches activating a BWP based on a bitmap [0010]. The same reasoning applies to claim 11 mutatis mutandis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pao et al. (US Pub. 2021/0051640) teaches a cell with multiple BWPs switching between activated state and dormant state.

    PNG
    media_image1.png
    714
    885
    media_image1.png
    Greyscale

Hsieh et al. (US Pub. 2021/0050987) teaches transitioning of an activated SCell between an active behavior and a dormancy behavior.

    PNG
    media_image2.png
    601
    1076
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414